LAURUS MASTER FUND, LTD.

c/o Laurus Capital Management, LLC

825 Third Avenue

New York, New York 10022

 

April 28, 2005

 

Petrol Oil and Gas, Inc.

3161 E. Warm Springs Road

Suite 300

Las Vegas, Nevada 89120

 

Re: Amendment Agreement

 

Gentlemen:

 

Reference is made to (i) the Registration Rights Agreement dated as of October
28, 2004 (as the same may be amended, supplemented, restated or modified from
time to time, the "Agreement") by and between Petrol Oil and Gas, Inc.
("Company") and Laurus Master Fund, Ltd. ("Laurus") and (ii) the Secured
Convertible Term Note dated as of October 28, 2004 (as the same may be amended,
supplemented, restated or modified from time to time, the "Note") in the
original principal amount of Eight Million Dollars ($8,000,000) made by the
Company in favor of Laurus.

 

Due to the inability to register common stock for the conversion of non-accrued
interest under the Note in the initial registration statement filed by the
Company on November 1, 2004, Laurus is required to amend the Agreement and the
Note and Laurus is willing to do so on the terms and conditions set forth below.

 

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 1. The defined term "Filing Date" set forth in Section 1 of the Agreement is
    hereby amended in its entirety to provide as follows:

> > " 'Filing Date' means, with respect to (i) the principal indebtedness
> > evidenced by the Note, a date no later than thirty (30) days following the
> > date hereof, (ii) the shares of Common Stock issuable to the Holder upon
> > conversion of the Note in respect of payments of interest and fees thereon,
> > a date no later than the last day of every six (6) month consecutive period
> > commencing with the six (6) month period ending June 30, 2005, (iii) the
> > shares of Common Stock issuable upon exercise of the Warrant, the date which
> > is thirty (30) days after the date hereof, (iv) the shares of Common Stock
> > issuable to the Holder as a result of adjustment to the Fixed Conversion
> > made pursuant to Section 3.4 of the Note or Section 4 of the Warrant or
> > otherwise, thirty (30) days after the occurrence of such event or the date
> > of the adjustment of the Fixed Conversion Price."

--------------------------------------------------------------------------------

 

 2. Section 2.2 of the Note is hereby deleted in its entirety.

 3. The Parties hereby agree that all references to the conversion of accrued
    interest and other fees into registered shares of the Company's common stock
    which may be included in the Agreement, the Note and/or all other documents,
    instruments and agreements entered into in connection therewith (the "Other
    Documents") shall be deleted in their entirety. It is the Parties
    understanding that all interest and fees accruing pursuant to the Note shall
    be (i) converted into restricted shares of the Company's common stock and
    registered by the Company on Form SB-2 in semi-annual registration
    statements pursuant to paragraph 1 above and the Agreement, or (ii) paid in
    cash at 102%.

Except as specifically amended herein, the Agreement, the Note and the Other
Documents shall remain in full force and effect, and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this letter agreement
shall not operate as a waiver of any right, power or remedy of Laurus, nor
constitute a waiver of any provision of the Agreement, the Note or any of the
Other Documents. This letter agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns and shall be governed by and construed in
accordance with the laws of the State of New York.

 

This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

 

Very truly yours,

 

 

LAURUS MASTER FUND, LTD.

 

By:/s/ Eugene Grib                                      

Name: Eugene Grib

Title: Director

 

The foregoing is hereby accepted and agreed to
as of the date set forth above:

 

 

PETROL OIL AND GAS, INC.

By:/s/ Paul Branagan                             

        Paul Branagan, President

 

2

 

 